        Case 8:18-cv-03683-TDC Document 32 Filed 10/04/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


 JAMES THOMAS POWELL,

        Plaintiff,

        v.
                                                               Civil Action No. TDC-18-3683
 PRINCE GEORGE'S COUNTY,
 MARYLAND and
 OFFICER ERNEST HAYLOCK,

        Defendants.




                                               ORDER

       On October 3, 2019, Plaintiff James T. Powell filed a Notice of Dismissal as to Defendant

Officer Earnest Haylock. ECF No. 31. The Court having reviewed the Notice, Powell's claims

against Officer Haylock will be dismissed with prejudice. On October 3,2019, Powell also filed

a Notice of Acceptance of Rule 68 Offer. ECF No. 30. The Court having reviewed the Notice,

the Court will order that judgment be entered against Defendant Prince George's               County,

Maryland in the amount of$175,000.00,       exclusive of reasonable attorney's fees and costs.

       Accordingly, it is hereby ORDERED that:

       1. Powell's      claims   against   Defendant     Officer   Haylock   are DISMISSED       WITH

             PREJUDICE.

       2. Judgment shall be ENTERED             III   favor of Powell and against Defendant Prince

             George's County, Maryland in the amount of $175,000.00, exclusive of reasonable

             attorney's fees and costs.
         Case 8:18-cv-03683-TDC Document 32 Filed 10/04/19 Page 2 of 2



The Clerk is directed to close this case.




Date: October   1-,   2019




                                            2
